Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 14 and 15 are objected to because of the following informalities:  
Claim 14 and 15 recites the limitation "the first and second semiconductor areas" in line 2 should be changed to “the first semiconductor area and the second semiconductor area”.  Appropriate correction is required.
Claim 14 recites the limitation “the first and second Group V elements” in lines 4 and 5 should be changed to “the first Group V element and the second Group V element”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 5,668,048).
As for claim 1, Kondo et al. disclose in Fig. 13 and the related text a Group III-V compound semiconductor device comprising: 

5a compound semiconductor layer 145 provided on the substrate 140; and 
a buffer layer 144 interposed between the compound semiconductor layer 145 and the substrate 140, wherein the compound semiconductor layer 145 comprises: 
a first semiconductor area (n region) having a first conductivity (n) type; and  
10a second semiconductor area (p region) having a second conductivity (p) type, 
wherein the buffer layer 144 comprises a high electron density area (n region), wherein within the buffer layer, an electron density of the high electron density area (n region) is higher than an electron density (of p region) beside the high electron density area (fig. 13),
wherein the first semiconductor area (n region) and the second semiconductor area (p region) arranged in a direction parallel to an upper surface of the substrate 140 (fig. 13), 
wherein the first semiconductor area (n region) and the second semiconductor area (p region) are in physical contact with each other in the direction parallel to the upper surface of the substrate 140 (fig. 13).  

As for claim 5, Kondo et al. disclose the Group III-V compound semiconductor device of claim 1, wherein 5a band gap of the second semiconductor area (n) is equal to a band gap of the first semiconductor area (the second semiconductor area and the first semiconductor area are comprising the same material (AlGaAs), therefore a band gap of the second semiconductor area (n) is equal to a band gap of the first semiconductor area, fig. 13).  

As for claim 6, Kondo et al. disclose the Group III-V compound semiconductor device of claim 1, wherein the high electron density area (n region of 144) is disposed below the second semiconductor area (p-region of 145). 

As for claim 7, Kondo et al. disclose the Group III-V compound semiconductor device of claim 1, wherein the high electron density area (n region of 144) is provide in an upper part of the buffer layer 144 (fig. 13).

As for claim 8, Kondo et al. disclose the Group III-V compound semiconductor device of claim 1, wherein the high electron density area (n region of 144) and the second semiconductor area (p region of 145) are in contact with each other (fig. 13).

As for claim 10, Kondo et al. disclose the Group III-V compound semiconductor device of claim 1, wherein the first semiconductor area (n region of 145) and the second semiconductor area (p region of 145) comprise the same 25Group III elements (AlGa).  

As for claim 12, Kondo et al. disclose the Group III-V compound semiconductor device of claim 1, wherein a thickness of the first semiconductor area (n region of 145) and a thickness of the second semiconductor area (p region of 145) are substantially the same (fig. 13).

Allowable Subject Matter
Claims 2-4, 9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811